In an action to recover damages for breach of contract, plaintiff appeals from an order of the Supreme Court, Nassau County (Meade, J.), dated October 22, 1982, which granted defendant’s motion to stay the action and compel arbitration. Order affirmed, with costs. Public policy does not bar arbitration of a dispute arising out of a contract alleged to be unconscionable (see Matter of Granite Worsted Mills [Aronson Cowen, Ltd.], 25 NY2d 451, 457; Matter of Riccardi [Modern Silver Linen Supply Co.], 45 AD2d 191, 196, affd 36 NY2d 945). Plaintiff has raised no factual issue regarding the existence of a binding agreement to arbitrate which would entitle it to an immediate trial on that question (see Grossman v Laurence Handprints, N. J., 90 AD2d 95, 101). Further, because plaintiff has not raised such a factual threshold issue, any question regarding validity of the contract as a whole or the limitation of damages clause therein must be determined by the arbitrator (see Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 6-7; Matter of Weinrott [Carp], 32 NY2d 190, 198). Accordingly, the parties were properly directed to proceed to arbitration. Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.